MERGERS AND ACQUISITIONS CONSULTING AGREEMENT
 
Mergers and Acquisitions Consulting Agreement made this 1st day of July, 2008 by
and between Emvelco Corp. (the "Company"), a Delaware corporation with an
address at 10990 Wilshire Blvd., Suite 1220., Los Angeles, California and
TransGlobal Financial LLC, a California limited liability company with a mailing
address at 2934 Beverly Glen Circle, #276, Bel Air, CA 90077 (the "Consultant")


WITNESSETH:


A. The Company desires to engage the services of the Consultant for purposes of
assisting the Company in identifying, evaluating and structuring mergers,
consolidations, acquisitions, joint ventures and strategic alliances in energy
related businesses.


B. Consultant is desirous of performing such services on behalf of the Company
and desires to be engaged and retained by the Company upon the terms and
conditions provided for herein.


NOW, THEREFORE, in consideration of the recitals, promises and conditions in
this Agreement, the Consultant and the Company agree as follows:


1. Consulting Services. The Company hereby retains the Consultant on a non-
exclusive but priority basis, and exclusive basis with regards to those specific
services on Transactions (as defined below) and the Consultant accepts such
retention for the following functions, services and duties: 




1.1 Acquisition Consulting Services. The Consultant agrees that during the term
of this Agreement it will assist the Company in the identification, evaluation,
structuring, negotiating and closing of business acquisitions, whether in the
form of asset purchases, stock purchases, mergers, consolidations, joint
ventures, strategic alliances or otherwise (“Transactions”).


1.2  Conditions of Compensation. Compensation shall be paid only in connection
with Transactions:
 
1.2.1 proposed by the Consultant and accepted and actually undertaken by the
Company. The Consultant shall be free to offer the same Transaction to others if
the Company does not accept it within ten (10) business days or is not able to
prove financial capability of undertaking the Transaction in 21 days after
accepting it; and


 
 

--------------------------------------------------------------------------------

 
 
1.2.2 that the Company requests the Consultant’s assistance in writing.


1.3 The Transactions that the Consultant has been engaged in prior to the
execution of this Agreement are: Laud Petroleum, Perm, Russia; SRC Biodiesel
Refinery, Houston, Texas and Thermal Solar Generation Projects, Cyprus and
Turkey.


2. Term. The term of this Consulting Agreement shall be for a five (5) year
period commencing on the date hereof.


3. Compensation.


3.1 As full consideration for the services to be provided pursuant to paragraph
1 of this Agreement, the Consultant shall be entitled to have a 20% carried
interest in any Transaction closed by the Company, subject to 1.2 above. At the
Consultant’s sole option, compensation may be paid in restricted Company stock
in an amount equal to 20% of any transaction’s value undertaken by the Company
pursuant to paragraph 1 above. Transaction value shall be the market value on
the day of the closing of stock, cash; assets and all other property (real or
personal) exchanged or received, directly or indirectly by the Company or any of
its security holders in connection with any such transaction.


3.2  The obligation of the Company to pay the fees described in subparagraph 3
of this Agreement shall be absolute and unconditional as long Consultant
performs its obligations under this Agreement, and shall be payable without
offset, deduction or claim of any kind or character. In the event that this
Agreement shall not be renewed or if terminated for any reason, notwithstanding
any such non-renewal or termination, Consultant shall be entitled to a full fee
as provided under paragraph 3.1 and expense reimbursement as provided in
paragraph 4 hereof, for any transaction for which the discussions were initiated
during the term of this Agreement and which is consummated within a period of
eighteen months after non-renewal or termination of this Agreement.


3.3 The Company hereby acknowledges and consents that Consultant may receive
additional fees or other compensation from one or more of the lenders,
subscribers, customers, investors or parties to any transaction described in
this Agreement or any sources of funding identified by Consultant, for various
services which may include, in part, services related to this Agreement.


3.4 The Company hereby acknowledges and consents that Consultant may receive
additional fees or other compensation from one or more of the lenders,
subscribers, customers, investors or parties to any transaction described in
this Agreement or any sources of funding identified by Consultant, for various
services which may include, in part, services related to this Agreement.


 
 

--------------------------------------------------------------------------------

 


4. Expenses. In addition to the compensation payable hereunder, and regardless
of whether any transaction set forth in paragraph 1.1 hereof is proposed or
consummated, the Company shall reimburse the Consultant for all fees and
disbursements of the Consultant’s travel and out-of-pocket expenses incurred in
connection with the services performed by the Consultant pursuant to this
Agreement, including without limitation, hotels, food and associated expenses
and long distance calls.
 
5. Consultant's Services to Others. The Company acknowledges that the Consultant
or its affiliates are in the business of providing financial advisory and
investment banking consulting advice to others. Nothing contained in this
Agreement shall be construed to limit or restrict the Consultant in conducting
such business with others, or in rendering such advice to others, except to any
direct competitors of the Company. Furthermore, notwithstanding anything to the
contrary herein, Consultant shall not be required to, and shall not, negotiate
the terms of any securities related transactions with any investors in the event
that the Company seeks to engage in any financing activities, shall not
negotiate the terms of any agreements related to financing activities and
although Consultant may make introductions to potential investors and broker
dealer securities firms, Consultant shall not participate in any meetings with
potential investors or with any broker dealer firms other than to introduce the
parties.
 
6. Representation and Indemnification by Company.


(a) The Company shall be deemed to make a continuing representation of the
accuracy of any and all material facts, material, information, and data which it
supplies to the Consultant and the Company acknowledges its awareness that the
Consultant will rely on such continuing representation in disseminating such
information and otherwise performing duties under this Agreement.


(b) The Consultant, in the absence of notice in writing from the Company, will
rely on the continuing accuracy of material, information and data supplied by
the Company.


(c) The Company hereby agrees to indemnify the Consultant against, and to hold
the Consultant harmless from, any claims, demands, suits, loss, damages, etc.
arising out of the Consultant's reliance upon the accuracy and continuing
accuracy of such facts, material, information and data, unless the Consultant
has been negligent in fulfilling his duties and obligations hereunder.


(d) The Company hereby agrees to indemnify the Consultant against, and to hold
the Consultant harmless from, any claims, demands, suits, loss, damages, etc.
arising out of the Consultant's reliance on the general availability of
information supplied to the Consultant and the Consultant's ability to
promulgate such information, unless the Consultant has been grossly negligent in
fulfilling his duties and obligations hereunder.


 
 

--------------------------------------------------------------------------------

 
 
7. Representation and Indemnification by Consultant.


(a) The Consultant agrees to provide its services hereunder in a good and
workmanlike manner consistent with the performance standards observed by other
professionals undertaking such functions.


(b) The Consultant agrees that it will not release or disseminate any
information pertaining to the Company without providing the Company with an
advance copy thereof and obtaining authorization for such release and
dissemination.


(c) The Consultant hereby agrees to indemnify the Company against, and to hold
the Company harmless from, any claims, demands, suits, loss, damages, etc.
arising out of any inaccurate statement or misrepresentation provided that such
indemnification shall not pertain to any information provided by or attributable
to the Company.




8. Relationship of Parties. The Consultant is an independent contractor,
responsible for compensation of its agents, employees and representatives, as
well as all applicable withholding therefrom and taxes thereon (including
unemployment compensation) and all workers compensation insurance. This
Agreement does not establish any partnership, joint venture, or other business
entity or association between the parties, and neither party is intended to have
any interest in the business or property of the other.


9. Termination. This Agreement may not be terminated by either party prior to
the expiration of the term provided in Paragraph 2 above except as follows:


(a) Upon failure of the other party to cure a material default under, or a
breach of, this Agreement within thirty (30) days after written notice is given
as to such breach by the terminating party;


(b) Upon the bankruptcy or liquidation of the other party, whether voluntary or
involuntary;


(c) Upon the other party taking the benefit of any insolvency law; and/or;


(d) Upon the other party having or applying for a receiver appointed for all or
a substantial part of such party's assets or business.


10. Disclaimer by Consultant. The Consultant makes no representation that (a)
the price of the Company's publicly-traded securities will increase, (b) any
person will purchase securities in the Company as a result of the contract, or
(c) any investor will lend money to or invest in or with the Company.


 
 

--------------------------------------------------------------------------------

 


11. Non-Assignability. The rights, obligations and benefits established by this
Agreement shall not be assignable by either party hereto except with the consent
of the other. This Agreement shall, however, be binding upon and shall inure to
the benefit of the parties and their successors.


12. Governing Law. The terms and provisions of this Agreement shall be governed
by and construed under the laws of the State of California.


13. Notice. Notice hereunder shall be in writing and shall be deemed to have
been given (a) at the time when deposited for mailing in a receptacle under the
control of the United States Postal Service, by registered or certified mail,
prepaid, return receipt requested, or (b) on the business day following deposit
with a reputable overnight courier for overnight delivery; each addressed to the
respective party at the address of such party first above written or at such
other address as such party may fix by notice given pursuant to this paragraph.


14. No Other Agreements. This Agreement supersedes all prior understandings,
written or orally given and constitutes the entire Agreement between the parties
hereto with respect to the subject matter hereof. No waiver, modification or
termination of this Agreement shall be valid unless in writing signed by each of
the parties hereto.


15. Davy Crockett Gas Company, LLC. Davy Crockett Gas Company, LLC (“DCG”) f/k/a
the Adams Ranch which was subject to acquisition by the Company is excluded from
this Agreement in its entirety. In other words, Consultant and the Company agree
that the DCG transaction is not subject to this Agreement, and Consultant is NOT
entitled to ANY fee in connection with said transaction.


IN WITNESS WHEREOF, the parties have hereunto set their hands and seals the day
and year first above written.

            EMVELCO CORP.  
   
   
    By:   /s/ Yossi Attia  

--------------------------------------------------------------------------------

Yossi Attia, Chief Executive Officer    

            TRANSGLOBAL FINANCIAL SERVICES LLC  
   
   
    By:   /s/ Mike M. Mustafoglu  

--------------------------------------------------------------------------------

Mike M. Mustafoglu
President
   
